                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
                                                                      DOC #:
                                                                      DATE FILED: 2/5/2020

                        The Law Offices of Jacob Aronauer
                                225 Broadway, 3rd Floor
                              New York, New York 10007
                                    (212) 323-6980
                              jaronauer@aronauerlaw.com

February 4, 2020                           APPLICATION GRANTED.

Via ECF                                    The deadline to file the amended proposed agreement
Honorable Lorna G. Schofield               and accompanying materials is February 7, 2020.
Thurgood Marshall
United States Courthouse                   Dated: February 5, 2020
40 Foley Square                                   New York, New York
New York, NY 10007

       Re:    Flores et al. v. Masterpiece Caterers Corp.
              19-cv-04059 (LGS)

Dear Judge Schofield:

       Plaintiff requests to have until February 7, 2020 to complete the revised
settlement agreement for Court approval. The basis for the request is that the parties
have not yet completed the agreement and that I have a deposition today and, in general,
have a large amount of work. The parties, though, have exchanged edits and are
hopefully close to completing the agreement. This is Plaintiff’s first request for an
extension (as it pertains to the amended settlement agreement approval application). The
deadline to submit the proposed agreement is February 4, 2020. I asked Defendants’ if
they oppose last night and I have not heard back yet. I thank the Court for its
consideration.


                                                   Respectfully submitted,

                                                   /s Jacob Aronauer
                                                   Jacob Aronauer
                                                   Attorney for Plaintiff
cc: Via ECF
    All attorneys on record
